People ex rel. Francis v Brann (2019 NY Slip Op 03980)





People ex rel. Francis v Brann


2019 NY Slip Op 03980


Decided on May 22, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2019-05119	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Grover Francis, on behalf of Ahmad Daniels, petitioner, 
vCynthia Brann, Commissioner, Department of Correction, respondent.


Janet E. Sabel, Staten Island, NY (Grover Francis, pro se, of counsel), for petitioner.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart and Adam Silberlight of counsel), for respondent.

Writ of habeas corpus in the nature of an application for bail reduction upon Richmond County Indictment No. 104/19, and application by the petitioner for leave to prosecute the proceeding as a poor person.
ORDERED that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Richmond County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger, 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson, 48 NY2d 230; People ex rel. Bender v Brann, 162 AD3d 727).
MASTRO, J.P., BALKIN, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court